UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-3142



MILES E. COLBERT,

                                             Plaintiff - Appellant,

          versus

YADKIN VALLEY TELEPHONE MEMBERSHIP CORPORA-
TION; JEFFRIE A. ADAMS; JOSEPH DUANE LONG;
WILLIAM R. CROWNFIELD,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Russell A. Eliason,
Magistrate Judge. (CA-95-195-6)

Submitted:   September 17, 1996        Decided:   September 24, 1996

Before HALL and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Miles E. Colbert, Appellant Pro Se. John Sloane Harrison, Reginald
Farrell Combs, BLANCO, TACKABERY, COMBS & MATAMOROS, P.A., Winston-
Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's* order granting
Defendants' motion for summary judgment. We have reviewed the

record and the magistrate judge's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Colbert v. Yadkin Valley Telephone Membership Corp., No. CA-
95-195-6 (M.D.N.C. Nov. 6, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




    *
      The parties consented to disposition by a magistrate judge
pursuant to 28 U.S.C. § 636(c) (1994).

                                2